DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      A-1 WHEELS & TIRE, LLC,
                      d/b/a A-1 WHEEL & TIRE,

                                Appellants,

                                    v.

                     DEPARTMENT OF REVENUE,
                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1574

                               [May 2, 2019]

  Appeal from the State of Florida, Department of Revenue; L.T. Case No.
DOR 14-105 AC.

    Martin Hoffenden of Hoffenden Law P.A., Coral Springs, for appellants
for A-1 Wheels & Tire, LLC.

   Ashley B. Moody, Attorney General, and Amanda B. McKibben,
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.